Citation Nr: 1724727	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  
  
2.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected disease or injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1977 to March 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal was remanded by the Board in July 2014 for further development of the evidence.  This has been partially accomplished and the case has been returned for further appellate consideration.  

The appeal regarding a left knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  

In December 2014, the Veteran disagreed with a November 2014 determination that reduced the evaluation of the Veteran's service-connected right knee disability.  This matter is being addressed by the AOJ, but has not yet been readjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  An acquired psychiatric disorder was not evident during service or until many years thereafter and a dysthymic disorder is not shown to have been caused by any in-service event.

2.  A diagnosis of PTSD has not been clinically confirmed in the record.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January and September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical evaluation with most recent opinion rendered in August 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issue decided herein.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acquired Psychiatric Disability, Including PTSD  

The Veteran contends that service connection should be established for PTSD.  He dates the onset of this disability to a rescue operation in which he was involved during service.  He has stated that he helped survivors following a mud slide while in the Philippines where he saw many dead bodies.  It is noted that he has submitted a commendation that he received after having participated in this rescue operation; this stressor is considered verified by VA.   

The Board notes that the claims file includes VA treatment records VA examinations in which medical professionals considered the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The newer DSM-5 has now been officially released, and VA regulations have been changed to reflect this fact.  Id.  The Veteran has been evaluated under the DSM-IV as well as the DSM-5 criteria.  Thus, the Board shall consider his appeal in light of both the DSM-IV and the DSM-5 criteria.

In addition, a claim of service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

For entitlement to service connection for PTSD, it is noted that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. §  3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-5.  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2016).  As noted, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, as noted above, the Board has considered his appeal in light of both the DSM-IV and DSM-5 criteria.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); See Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  The Board finds that the Veteran did not engage in combat with the enemy while in service.  Therefore, his lay statements alone are not sufficient to establish the occurrence of a recognizable stressor upon which the diagnosis of PTSD may be based.  West v. Brown, 7 Vet.App. 70 (1994).  He has, however, provided sufficient verification of one of his claimed stressors to meet the criteria of a recognizable stressor upon which a diagnosis of PTSD may be based.  

Review of the Veteran's STRs shows no complaints or manifestations of any psychiatric disorder.  On examination for separation from service, in February 1980, the Veteran reported that he did not have, nor had he had, nervous trouble of any sort.  Psychiatric clinical evaluation at that time was normal.  On examinations for reserve purposes, in July 1982 and February 1986, the Veteran similarly denied having or having had nervous trouble of any sort and psychiatric clinical evaluation was also normal.  

VA outpatient treatment records, dated in November 2007, show that the Veteran was treated for anxiety symptoms.  The examiner noted that the Veteran did not meet the criteria for PTSD.  In August 2008, he was again seen for psychiatric complaints at which time dysthymia was assessed.  Again, it was noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  

An examination was conducted by VA in February 2009.  At that time, it was noted that the Veteran was being evaluated for possible PTSD.  It was indicated that the RO noted that a stressor, that of being involved with rescue operations while stationed in the Philippines, had been verified, but that additional information from the Defense Personnel Image Retrieval System had indicated that there was no evidence that personnel from the ship on which the Veteran served had participated in rescue operations in the Philippines while the Veteran was deployed on that ship, the USS Samuel Gompers.  After noting the commendation that the Veteran received for "assistance you rendered during the period of 16-17 August 1978 while recovering from a large mudslide affecting the local inhabitants of Olongapo, Republic of the Philippines, is greatly appreciated," the examiner stated that there was no indication in the letter of appreciation that the Veteran had actually recovered bodies or been involved in the specific rescue operations.  The examiner further noted that the Veteran was extremely uncooperative throughout the examination and often argued with the examiner regarding questions that were relevant to his claim.  It was also noted that the Veteran would not complete the recommended psychological testing because he stated that he had not brought his reading glasses.  He stressed that he was unable, as opposed to unwilling, to complete the testing.  Regarding his military stressors, the Veteran reported three, including the incident for which he had received the commendation.  He was, however extremely vague and undetailed regarding specific details.  Regarding his psychiatric history, the Veteran reported having had problems since an incident in service (unverified) and noted that he had been treated at the Vet Center in 2008 for initial evaluation of PTSD.  He did not note an August 2004 medical record that showed that the Veteran had expressed some suicidal and homicidal thoughts and been diagnosed with adjustment disorder secondary to job injury and unemployment.  The examiner found it significant that the Veteran did not report PTSD symptoms in 2004.  Regarding the 2008 VA PTSD evaluation, it was noted that the examiner at that time found that "Although the Veteran had "reported experiencing an upsetting event that occurred while he was in the Navy, he is not reporting the chronic, classic reexperiencing symptoms required for a diagnosis of posttraumatic stress disorder."  

After examination, the diagnostic impression was dysthymic disorder, by history, unrelated to military service. The results of current evaluation were consistent, with those noted in August 2008.  The Veteran did not appear to be reporting a coherent and detailed traumatic stressor that would allow a diagnosis of PTSD.  It was noted that the Veteran was generally uncooperative and uninformative throughout most of the evaluation, but his reports of traumas appeared to be markedly undetailed and did not include any specific information that would suggest exposure to a trauma.  There was also no evidence in the veteran's folder to indicate that the Veteran was involved in rescue missions or handling bodies, nor did there appear to be evidence to suggest verification of any of the other incidents that were reported, such as helping a man with his injured leg or retrieving a body of someone who jumped off of a ship.  In addition the events were so poorly described and undetailed as to suggest that they were either unrealistic or fabricated.  In addition the Veteran appeared to be over-reporting symptoms that were clearly not reported in previous evaluations to the extent that he reported them on this examination.  He reported constant nightmares and complete lack of sleep, although it is noted that in an evaluation 2004 none of these symptoms were reported.  The Veteran's report of a complete lack of sleep, daily nightmares, as well as hearing screams appeared so inconsistent with previous reports as to indicate symptom fabrication.  Overall the opinion of the examiner was that the Veteran was, in fact, fabricating much of the symptoms for secondary gain.  Regarding the Veteran's history in previous evaluations that suggested the possibility of a dysthymic disorder, as indicated by the previous reports in 2004 and 2008, these symptoms were clearly unrelated to his service history.  There was not sufficient evidence to suggest that the Veteran had indeed been exposed to a traumatic stressor, but even granting such a stressor there was no evidence to suggest that his current symptomatology was either accurate or in any way related to his service history.  It was again noted that the Veteran was entirely uncooperative with the examination and also portrayed himself as unable to complete testing.  This placed some limitations on the conclusions that any psychiatric disorder of any kind actually exists rather than simple malingering.  The Veteran had previously indicated no lost time from work due to psychiatric or psychological symptoms and there appeared to be no evidence or history of impulsive or reckless behaviors.  

VA outpatient treatment records, dated in April 2012, show that the Veteran was treated for various disorders, including depression and questionable PTSD.  No opinion regarding the possible PTSD diagnosis was rendered.  Records dated in October 2013 and October 2015 showed that he continued to be treated for depression.  

In a July 2014 supplemental opinion, the examiner who evaluated the Veteran in February 2009 was requested to reevaluate the Veteran regarding possible PTSD, with a specific finding that the Veteran had a verified non-combat stressor.  After evaluation of the record, the examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale included the previously discussed rationale from February 2009 and that the previous verification by the VA in this case consisted of a letter of appreciation that did not in any way state or imply the involvement of the Veteran in recovering bodies, nor involvement in specific rescue operations.  This was considered critical, in that the Veteran at no time was able to give specific details of rescue operations or any specific instances of handling human remains; thus failing to provided information that would indicate exposure to a stressor that would meet Criterion A for a diagnosis of PTSD in either DSM-IV or DSM-5.  As noted in the 2009 examination, "despite several attempts, the veteran could not provide specific details concerning particular bodies or procedures, or even any kind of chronological course of events concerning this recovery operation".  Additionally, in both the examination completed in 2009 and in previous psychological examinations, the Veteran had not reported a consistent group of symptoms that were consistent with or met symptom requirements necessary to meet the criteria for a diagnosis of PTSD, neither with DSM-IV nor DSM-5 criteria.  The reported symptoms were often vague, over-reported, and at times, inconsistent with PTSD symptoms (e.g., auditory hallucinations).  Thus, in the opinion of this examiner, even if conceding all claimed stressors as reported, the veteran did not meet symptom criteria for a diagnosis of PTSD by either DSM-IV or DSM-5 criteria.  In summary, it was the opinion of the examiner that the claimed condition of PTSD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

In this case the Veteran claims service connection for PTSD as a result of incidents that occurred while he was on active duty.  As these incidents are of a non-combat nature, verification is necessary.  While one of his claimed stressors has been verified to satisfy this requirement, the medical opinions in the record do not support a diagnosis of PTSD based upon this stressor.  In fact, there is no confirmed diagnosis of PTSD in the record.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the Veteran's currently diagnosed disorder, dysthymic disorder, the Board notes that there were no indications of an acquired psychiatric disorder in service or in the years immediately thereafter.  It is significant to note that, while the Veteran stated that he had had psychiatric difficulties since his inservice stressor while he was on active duty, examinations conducted for reserve purposes found no complaints or manifestations in the years immediately after his separation.  The only medical opinion in the record is that there is no basis to relate the dysthymia with service.  As noted, the Board is bound by such medical opinions.  Id.  

In addition to the medical evidence, the Board has considered the Veteran's written statements and sworn testimony.  None of these assertions, however, provides a basis for allowance of the claim.  As indicated above, the claim on appeal turns on the question of whether there exists a medical relationship between current disability and service or whether the Veteran may be diagnosed as having PTSD as a result of an in-service stressor.  As noted, questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent these statements are being offered on the medical nexus question, as a layman without the appropriate medical training and expertise, the Veteran is not competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  


REMAND

As noted in the Board's prior remand, regarding the claim of service connection for a left knee disability, at the Board hearing in March 2012, the Veteran advanced contentions that his left knee disorder is proximately due to, or aggravated by, his service-connected right knee disability.  He had not had an examination to explore the substance of this contention at that time and the issue was remanded so that an examination could be obtained.  This was accomplished, but the examiner who rendered the opinion in 2016 made no mention of whether the left knee disorder may have been aggravated by the service-connected right knee disorder.  As such, it does not meet the requirements of the Board's remand and must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the examination in June 2016 (or a suitably qualified examiner if the June 2016 examiner is not available).  The examiner should be requested to review the record and to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the left knee disorder is proximately due to or aggravated by his service-connected right knee disability.  The degree of any aggravation should be specified.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


